Citation Nr: 0601648	
Decision Date: 01/19/06    Archive Date: 01/31/06

DOCKET NO.  99-06 136	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a back disorder.

2.  Entitlement to service connection for a neck disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel
INTRODUCTION

The veteran served on active duty from July 1957 to July 
1960.

This matter comes to the Board of Veterans' Appeals (Board) 
from a June 1997 RO decision that denied service connection 
for residuals of back, neck, and left arm injuries.  

In April 2003, the Board denied the claims for service 
connection for residuals of back, neck, and left arm 
injuries.  In May 2004, the United States Court of Appeals 
for Veterans Claims (Court) granted a May 2004 joint motion 
for remand filed by the VA Secretary and the veteran on the 
basis that the veteran be afforded a hearing.  In doing so, 
the Court vacated the Board's April 2003 decision and 
remanded the matter for readjudication.

In September 2005, the veteran testified at a Travel Board 
hearing at the RO.  At such hearing, he expressly withdrew 
the issue of entitlement to service connection for a left arm 
disorder.  Accordingly, this issue is no longer before the 
Board.  

During the Travel Board hearing, the appellant submitted 
additional medical evidence in support of his claim and 
waived his right to have this new evidence initially 
considered by the RO.  See 38 C.F.R. §§ 19.31, 20.1304 
(2005).  Moreover, inasmuch as the claims on appeal involve 
the issue of whether the veteran's current back and neck 
impairment is causally connected with his period of active 
duty service and the evidence submitted at the hearing shows 
only ongoing treatment, the newly submitted evidence is not 
pertinent to the issue of a nexus to service and it has no 
bearing on the issue on appeal.  


FINDINGS OF FACT

1.  The veteran's current back disorder, diagnosed as 
degenerative disc and joint disease of the lumbar spine, 
began many years after service and was not caused by any 
incident of service.

2.  The veteran's current neck disorder, diagnosed as 
degenerative disc and joint disease of the cervical spine, 
began many years after service and was not caused by any 
incident of service.


CONCLUSIONS OF LAW

1.  A back disorder was not incurred in or aggravated by 
service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 
(2005).

2.  A neck disorder was not incurred in or aggravated by 
service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection will be granted for disability resulting 
from disease or injury which was incurred in or aggravated 
during active service.  38 U.S.C.A. § 1131; 38 C.F.R. 
§ 3.303.

Service connection for certain chronic diseases, including 
arthritis, will be presumed if they are manifest to a 
compensable degree within the year after active service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.

The service medical records show that at the entrance 
examination, performed in June 1957, there were essentially 
normal findings throughout.  In November 1959, the veteran 
sought treatment for an injury to his coccyx.  Physical 
examination revealed slight to moderate tenderness to the 
upper coccyx.  The examination report notes that there was 
probably no fracture, and that the condition may be an early 
cyst formation.  The veteran was instructed to return if the 
problem persisted longer than one week.  No follow-up 
treatment was indicated.  Thereafter, in January 1960, the 
veteran slipped and fell on his left forearm, causing injury.  
He was hospitalized for a possible fracture of the left 
elbow.  X-ray examination of the left arm revealed swelling, 
but no fracture.  The veteran remained hospitalized for 
nearly a month, during which time he was also diagnosed with 
and treated for laryngitis.  The left arm was reported to be 
essentially asymptomatic with a full range of motion.  The 
veteran's July 1960 service separation examination is silent 
as to spine and neck problems and his spine and neck were 
normal upon clinical evaluation.  

Private treatment records from Yale New Haven Hospital, dated 
from 1976 to 1979, include an August 1976 medical record 
which notes a history of back strain which occurred several 
days earlier.  Physical examination revealed some muscle 
tenderness, with no neurological deficits.  

A May 1983 treatment report from the Community Health Care 
Center Plan notes that the veteran complained of left wrist 
pain after striking his left hand against his car.  This 
report includes an impression of possible tendonitis.  A July 
1985 treatment report notes the veteran's complaints of right 
shoulder and low back pain.  Range of motion testing of the 
back was normal.  X-ray examination of the lumbar spine 
revealed an impression of levoscoliosis, upper lumbar and 
lower thoracic spine, with degenerative changes to include 
disc space narrowing at L1-L3.  A March 1989 treatment report 
notes the veteran's complaints of neck pain, with pain 
radiating down the left arm, following an 18-hour airplane 
flight.  X-rays revealed degenerative disc disease of the 
cervical spine with bilateral spur encroachment.  In May 
1993, the veteran complained of back pain and hematuria.  In 
December 1993, he complained of sharp pain in the side of the 
neck and an upper respiratory infection.  

In August 1997, the veteran submitted several lay statements 
from friends and family members in support of his claim.  The 
statements refer to the veteran's history of back, neck and 
left arm pain since service.  A statement from the veteran's 
former spouse, dated in August 1997, notes that he had called 
off a trip to New York due to back pain in December 1960.  
Statements from the veteran's children, dated in August 1997, 
note his complaints of back and neck pain which he attributed 
to in-service injuries.

A September 1996 report of X-ray examination reflects 
degenerative changes within multilevel discogenic disease and 
foraminal encroachment of the cervical spine and multilevel 
discogenic disease of the lumbar spine, most prominent in the 
upper lumbar region.  

A March 2001 report of VA examination reflects a history of 
back and neck injuries as a result of two falls during 
service.  Following physical examination and X-rays of the 
neck and low back, the diagnoses were degenerative disc and 
joint disease of the cervical spine and lumbar spine.  

An October 2002 addendum to the March 2001 VA examination 
report reflects that the veteran's claims file, to include 
his service and post service medical records, were reviewed.  
The examiner notes the veteran's history of upper coccyx 
trauma and concludes that the lack of follow-up treatment 
indicates that there was no persistence of the pain requiring 
return treatment.  The examiner further notes that the 
veteran did not mention his injuries or complaints upon 
separation examination in 1960 and was gainfully employed 
post-discharge, during which the back and upper extremity 
complaints did not prevent the veteran from working.  

During his September 2005 hearing, the veteran recalled that 
he initially injured his back in November 1959 as a result of 
slipping and falling while working on deck onboard ship.  He 
testified that this incident recurred about four or five 
months later.  He further testified that he injured his back, 
neck, and left arm for a third time as a result of a fall in 
January 1960.  In addition, the veteran reported that his 
back and neck pain have intensified as a result of an 
automobile accident in which he was involved in September 
2002.

With respect to the back claim, although the Board accepts 
that the veteran injured his coccyx in service, the question 
is whether this fall has caused his current disorder, many 
years later.  The evidence of record indicates that this 
condition was acute and transitory and healed without 
residuals.  As noted on the 2002 VA medical review of the 
records, no follow-up treatment for this condition was 
indicated, and the separation examination was negative as to 
findings of a back disorder.  There is also no post-service 
medical evidence showing any continuity of symptomatology 
suggestive of an ongoing back disorder from service.  In this 
regard, the first post-service treatment for a back disorder 
is not shown until 16 years after active duty, and such post-
service episode began several days earlier.

The Board must note the lapse of many years between the 
veteran's separation from service and the first treatment for 
the claimed disorder.  The United States Court of Appeals for 
the Federal Circuit has determined that such a lapse of time 
is a factor for consideration in deciding a service 
connection claim.  Maxson v. Gober, 230 F.3rd 1330, 1333 
(Fed. Cir. 2000).

Similarly, with respect to the neck claim, although the 
veteran attributes this condition to a fall in service, his 
service medical records do not show injury or disease 
involving the neck.  Following the veteran's service, the 
first medical evidence of a neck disorder is dated in 1989, 
over 28 years after active duty.  The 1989 treatment report 
noted the veteran's complaints of neck pain, following an 18-
hour airplane flight.  Moreover, after reviewing the 
veteran's claims file, the 2002 VA medical opinion reflects 
that the examiner was unable to find documentation of a neck 
disorder during service, and no link was established between 
the current conditions in service.  The Board must find that 
both service and post-service medical records provide, as a 
whole, evidence against these claims. 

In this regard, it is noted that statements from the veteran 
as well as his family and friends allege ongoing back and 
neck pain following an in-service injury.  However, these 
individuals, as laypersons, have no competence to give a 
medical opinion on diagnosis or etiology of a condition.  See 
Bostain v. West, 11 Vet. App. 124, 127 (1998), citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson 
is generally not capable of opining on matters requiring 
medical knowledge").  

The weight of the credible evidence demonstrates that the 
veteran's current back and neck impairment, diagnosed as 
degenerative disc and joint disease, began many years after 
his active duty service and was not caused by any incident 
therein.  This condition was neither incurred in nor 
aggravated by service.  As the preponderance of the evidence 
is against the claims for service connection, the benefit-of-
the-doubt rule does not apply, and the claims must be denied. 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

The Duty to Assist

Notice, as required by the Veterans Claims Assistance Act of 
2000 (VCAA), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits and must:  (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  Pelegrini 
v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).

The RO provided the veteran VCAA notice via a June 2001 
letter, which clearly advised him of the four elements 
required by Pelegrini II.  Although VCAA notice was provided 
after the initial adjudication of the veteran's claim, he was 
not prejudiced thereby because this was harmless error.  The 
RO sent the veteran VCAA notice in June 2001 and 
readjudicated his claim in a November 2002 supplemental 
statement of the case.  VA has also provided him every 
opportunity to submit evidence, argue for his claim, and 
respond to VA notices, bother before the RO, the Board, and 
the Court. 

The veteran's private and VA medical records, to include VA 
examination reports, are in the claims file and he has 
testified at a Travel Board hearing.  The veteran has not 
indicated that there are any outstanding records pertaining 
to his claim.  In this regard, it is noted that, during his 
hearing, the veteran recalled receiving treatment by various 
healthcare providers from whom copies of his treatment 
records may not have been obtained.  However, the veteran 
further testified that he had attempted to obtain these 
treatment records and was unsuccessful.  He stated that, 
because of the many years since the receipt of such 
treatment, the physicians may be deceased and the treatment 
records may have been destroyed.  Accordingly, a remand to 
search for such records is not warranted.  Simply stated, the 
veteran is much more likely to have success obtaining these 
records than would the RO if the Board were to remand this 
case.  There is no basis to remand this case to the RO.    

Upon consideration of the foregoing, the Board finds that VA 
has satisfied its duties to notify and assist, and additional 
development efforts would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).  Therefore, the veteran 
is not prejudiced by the Board's adjudication of his claims


ORDER

Service connection for a back disorder is denied.

Service connection for a neck disorder is denied.


_________________________________________________
	JOHN J. CROWLEY
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


